        Case 2:17-cv-01004-SU      Document 106    Filed 01/10/19   Page 1 of 5




John R. Mellgren (OSB # 114620)
Western Environmental Law Center
120 Shelton McMurphey Blvd., Ste. 340
Eugene, Oregon 97401
Ph: (541) 359-0990
mellgren@westernlaw.org

Susan Jane Brown (OSB # 054607)
Western Environmental Law Center
4107 NE Couch Street
Portland, Oregon 97232
Ph: (503) 680-5513
brown@westernlaw.org

Attorneys for Plaintiffs




                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                               PENDLETON DIVISION


WILDEARTH GUARDIANS, OREGON                     Case No. 2:17-cv-1004-SU (lead)
WILD, THE SIERRA CLUB, AND GREAT
                                                (Consolidated with trailing Case Nos.
OLD BROADS FOR WILDERNESS,                      2:17-cv-1091-SU and 2:17-cv-1366-SU)
                                  Plaintiffs,   PLAINTIFFS’ MOTION TO EXTEND
                                                THE DEADLINE FOR MOTIONS
                    vs.                         FOR ATTORNEYS’ FEES, COSTS,
                                                AND OTHER EXPENSES AND BILLS
SHANE JEFFRIES, in his official capacity as     OF COSTS
Ochoco National Forest Supervisor; and
UNITED STATES FOREST SERVICE,

                            Defendants, and

OCHOCO TRAIL RIDERS, et al.,

                    Defendants-Intervenors.
        Case 2:17-cv-01004-SU         Document 106        Filed 01/10/19     Page 2 of 5




       Plaintiffs in Case Nos. 2:17-cv-1004-SU (lead – WildEarth Guardians, et al.) and 2:17-

cv-1091-SU (Central Oregon Land Watch) respectfully move this Court to extend the

deadline for Plaintiffs’ motions for attorney fees and costs and bills of costs. Specifically,

Plaintiffs request the Court order that the deadline for filing motions and briefing on

attorneys’ fees, costs, and other expenses as provided by Federal Rule of Civil Procedure

54(d)(B)(i) and the deadline for Plaintiffs to file their bills of costs under LR 54-1(a)(1) be

extended to coincide with the timing requirements established by the Equal Access to Justice

Act (“EAJA”), 28 U.S.C. 2412(d)(1)(B). Plaintiff in Case No. 2:17-cv-1366-SU (Oregon

Hunters Association) joins this motion as it relates to extending the deadline for its bill of

costs and stipulates to the deadline extension request by the other Plaintiffs for their

respective fee petitions under the Endangered Species Act (“ESA”). In compliance with

Local Rule 7-1(a), Plaintiffs’ counsel certifies that it conferred with counsel for Defendant-

Intervenors regarding this motion and they do not oppose this motion. Plaintiffs’ counsel

attempted to confer with counsel for Federal Defendants via phone and email, but did not

obtain a response beyond an autoresponder email indicating that counsel for Federal

Defendants would not be responding to emails or voicemails during the current federal

government shutdown.

       Unless otherwise ordered by the Court, Fed. R. Civ. P. 54(d)(2)(B) require that a

motion for attorneys’ fees and costs be filed within 14 days of entry of judgment by the

District Court. LR 54-1 also requires that a Bill of Costs be filed no later than 14 days after

entry of judgment. EAJA, however, requires a party to file an application for attorneys’ fees




Page 1 – Plaintiffs’ Motion to Extend Deadline – WildEarth Guardians v. Jeffries
         Case Number 2:17-cv-1004-SU (lead)
        Case 2:17-cv-01004-SU         Document 106       Filed 01/10/19     Page 3 of 5




and costs within thirty days after a judgment becomes final and not appealable. 28 U.S.C. §

2412(d)(1)(B), 2412(d)(2)(G).

       Here, Plaintiffs WildEarth Guardians, et al. (Case No. 2:17-cv-1004-SU) and Central

Oregon Land Watch (Case No. 2:17-cv-1091-SU) intend to seek attorneys’ fees, costs, and

other expenses under both EAJA and the Endangered Species Act (“ESA”), 16 U.S.C. §

1540(g)(4). The ESA does not include a deadline for the filing of a motion for attorneys’

fees, costs, and other expenses, and therefore such a motion must comply with the Federal

Rules of Civil Procedure and any governing local rules. See 16 U.S.C. § 1540(g)(4); Fed. R.

Civ. P. 54(d)(2)(B) (“Unless a statute or a court order provides otherwise, the motion [for

attorney’s fees] must: (1) be filed no later than 14 days after entry of judgment[.]”).

       Judgment was entered in the three consolidated cases on January 4, 2019, Doc. No.

105, but will not be considered final and not appealable under EAJA until after March 5,

2019. Plaintiffs’ motions for attorneys’ fees, costs, and other expenses under EAJA are

therefore due by April 4, 2019. Plaintiffs’ motions for attorneys’ fees, costs, and other

expenses under the ESA and bill of costs are currently due on January 18, 2019.

       It would be in the interests of judicial efficiency and the limited resources of the

parties to consolidate and extend briefing on motions for attorneys’ fees, costs, and other

expenses under EAJA and the ESA. Such consolidation and time extension would allow the

parties time to attempt to settle the matter of attorneys’ fees, costs, and other expenses,

thereby potentially avoiding the need to have the Court resolve such a dispute. If such

settlement efforts are unsuccessful, such consolidation and time extension would prevent

duplicative briefing from being submitted to the Court and would allow the Court to resolve


Page 2 – Plaintiffs’ Motion to Extend Deadline – WildEarth Guardians v. Jeffries
         Case Number 2:17-cv-1004-SU (lead)
        Case 2:17-cv-01004-SU          Document 106     Filed 01/10/19      Page 4 of 5




the matter of attorneys’ fees, costs, and other expenses under both EAJA and the ESA at the

same time after considering one set of briefing in each of the consolidated cases.

       Accordingly, for the foregoing reasons, Plaintiffs respectfully request that this Court

issue an order extending the deadline to file any motions for attorneys’ fees, costs, and other

expenses and any bills of costs to be filed on or before April 4, 2019, or within thirty days of

the final disposition of any appeal.

        Respectfully submitted this 10th day of January, 2019.

                                             _/s/John R. Mellgren_________________
                                             John R. Mellgren (OSB # 114620)
                                             Western Environmental Law Center
                                             120 Shelton McMurphey Blvd., Ste. 340
                                             Eugene, Oregon 97401
                                             (541) 359-0990
                                             mellgren@westernlaw.org

                                             Counsel for Plaintiffs in Case No. 2:17-cv-1004-SU

                                             _/s/Oliver Stiefel
                                             Oliver J.H. Stiefel (OSB # 135436)
                                             Crag Law Center
                                             917 SW Oak St., Suite 417
                                             Portland, Oregon 97205
                                             (503) 227-2212 (Stiefel)
                                             oliver@crag.org

                                             _/s/ David H. Becker
                                            David H. Becker (OSB #081507)
                                            Law Office of David H. Becker, LLC
                                            4110 SE Hawthorne Blvd. # 168
                                            Portland, Oregon 97214
                                            (503) 388-9160
                                            davebeckerlaw@gmail.com

                                             Counsel for Plaintiff in Case No. 2:17-cv-1091-SU

                                             _/s/R. Scott Jerger_________________
                                             R. Scott Jerger (OSB # 023377)
Page 3 – Plaintiffs’ Motion to Extend Deadline – WildEarth Guardians v. Jeffries
         Case Number 2:17-cv-1004-SU (lead)
        Case 2:17-cv-01004-SU        Document 106       Filed 01/10/19      Page 5 of 5




                                             Field Jerger LLP
                                             621 SW Morrison Street, Suite 1225
                                             Portland, Oregon 97205
                                             (503) 228-9115
                                             scott@fieldjerger.com

                                             Counsel for Plaintiff in Case No. 2:17-cv-1366-SU




Page 4 – Plaintiffs’ Motion to Extend Deadline – WildEarth Guardians v. Jeffries
         Case Number 2:17-cv-1004-SU (lead)
